The defendant’s contention that he was deprived of a fair trial because the prosecutor made improper remarks during his summation is unpreserved for appellate review, as the defendant either did not object to the remarks at issue or made only general objections, or his objections were sustained without any further request for curative instructions and he failed to move for a mistrial (see CPL 470.05 [2]; People v Heide, 84 NY2d 943, 944 [1994]; People v Osorio, 49 AD3d 562 [2008]; People v Muniz, 44 AD3d 1074 [2007]). In any event, the challenged remarks and conduct either were responsive to arguments made by defense counsel, constituted fair comment on the evidence, or otherwise did not deprive the defendant of a fair trial (see People v Hudson, 54 AD3d 774 [2008]; People v Olivo, 23 AD3d 584 [2005]).
There is no merit to the defendant’s contention that he was deprived of the effective assistance of counsel based solely on his attorney’s failure to object to the alleged prosecutorial misconduct (see People v Dunn, 54 AD3d 871 [2008], citing People v Benevento, 91 NY2d 708, 712 [1998]). Florio, J.P, Hall, Austin and Cohen, JJ., concur.